By
the Court.
I acquiesce in the rule laid down by the defendant’s counsel, with respect to the presumption of every black person being a slave. *165It is so, because the negroes originally brought to this country were slaves, and their descendants must continue slaves until manumitted by proper authority. If therefore a person of that description claims his freedom, he must establish his right to it by such evidence as will destroy the force of the presumption arising from his colour.
But I am not aware that the doctrine of presuming against liberty, has been urged in relation to persons of mixed blood, or to those of any colour betwen the two extremes of black and white; and I do not think reasonable that such a doctrine should receive the least countenance. Such persons may have descended from Indians in both lines, or at least in the maternal; they may have descended from a white parent in the maternal line or from mulatto parents originally free, in all which cases the offspring, following the condition of the mother, is entitled to freedom. Considering how many probabilities there are in favour of the liberty of these persons, they ought not to be deprived of it upon mere presumption: more especially as the right to hold them in slavery, if it exists, is in most instances, capable of being satisfactorily proved.
Verdict, that the Plaintiff is free.